Citation Nr: 1815220	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008 and August 2012, the Board remanded the issue of an increased rating for the lumbar spine disability to the RO for further development.  In January 2016, the Board remanded the issues of an increased rating for the lumbar spine disability and TDIU to the RO for further development.  

In March 2014, the RO denied the reopening of claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and type II diabetes mellitus.  In December 2015, the Veteran's counsel filed a notice of disagreement with those two denials.  In an August 2017 statement, the Veteran's counsel stated that the RO had not replied to the December 2015 notice of disagreement.  The RO, however, in January 2016 determined that the December 2015 notice of disagreement was not timely filed.

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In a November 2, 2006 statement, a private orthopedic surgeon, Dr. Warburton, stated that "due to the ankylosis of his lumbar spine," a higher rating is warranted.  The Veteran submitted the first page of a treatment record from Dr. Warburton that is dated November 1, 2006, but not the remainder of that treatment record.  The RO should attempt to obtain all treatment records from Dr. Warburton.

In his November 2015 VA form 21-8940, the Veteran reported emergency room treatment for his lumbar spine disability at Twins Cities Hospital.  The RO should attempt to obtain these records as well as any additional records from the VA Gulf Coast Veterans Health Care System (Biloxi, Mississippi) from November 2017 to the present.

The Veteran was granted Social Security disability benefits based on his lumbar spine disability.  A June 2004 VA examiner stated that the Veteran was disabled from any gainful employment but "[h]ow much of his condition is affected by his depression is something that I am not confident to make a statement of."  Based on the above, the RO should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. §§ 4.16(b) (2017).

A June 2007 VA examination report reflects that though the Veteran was receiving Social Security disability benefits, he was working part time as a taxicab driver.  The RO should obtain employment information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disability and bilateral radiculopathy of the lower extremities, and obtain all identified records.  Attempt to obtain all records from Dr. Warburton, to include treatment on November 1, 2006, and all records from Twin Cities Hospital.  Regardless of the Veteran's response, obtain all records from the VA Gulf Coast Veterans Health Care System (Biloxi, Mississippi) from November 2017 to the present.

2.  Ask the Veteran to provide income and employment information from 2000 to the present, to include income and employment information regarding working part time as a taxicab driver in 2007, to show whether he was earning more than the poverty threshold for one person from 2000 to the present.

3.  After the development in 1 and 2 is completed, the AOJ should take any additional development necessary before adjudicating the claim for TDIU, to include referring the claim of entitlement to TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating, if applicable.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal, to include consideration of the increased rating claim under both the old and new criteria for rating spinal disabilities.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




